Citation Nr: 0637246	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-40 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel








INTRODUCTION

The original claimant filed a claim for Department of 
Veterans Affairs (VA) benefits in July 2002.  In pursuit of 
his claim, he alleged that he served with the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces from August 
1943 to February 1945, and that he later served with the New 
Philippine Scouts from August 1946 to February 1949.  The 
original claimant's period of service could not be verified 
by the National Personnel Records Center (NPRC).  He died in 
June 2003 prior to the final adjudication of his claim.  His 
daughter, D.H.P., filed a claim for Department of Veterans 
Affairs (VA) benefits, including burial benefits, based upon 
the original claimant's alleged service.  D.H.P. died in 
December 2003 prior to the final adjudication of her claim.  
The appellant in this matter is the husband of D.H.P., and 
son-in-law of the original claimant.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 administrative decision of 
the Manila, the Republic of the Philippines, VA Regional 
Office (RO) that denied the appellant's claim for accrued 
benefits based upon D.H.P.'s claim for VA benefits that was 
pending at the time of her death.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The original claimant's service could not be verified by 
the National Personnel Records Center (NPRC).  

2.  The original claimant did not possess the requisite 
service to be considered a veteran and qualify for VA 
benefits, including accrued benefits.


CONCLUSION OF LAW

Basic eligibility for VA benefits, including accrued 
benefits, is not established.  38 U.S.C.A. § 101(2), 107(a), 
1310, 1521, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims' Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

Unlike many questions subject to appellate review, the issue 
of whether the original claimant [through whom the 
appellant's claim is derived] had qualifying service as a 
veteran, by its very nature, has an extremely narrow focus.  
The RO, in the June 2004 denial letter, and the September 
2004 statement of the case, set forth the law and facts in a 
fashion that clearly and adequately explained the basis of 
its decision.  Further, in an April 2006 letter, the 
appellant was given additional information regarding the 
evidence necessary to be successful in his claim.  The 
appellant was also provided an opportunity for a hearing 
before a member of the Board in July 2006, but did not 
appear.  

The appellant has been advised that the original claimant's 
service must be certified as qualifying by the appropriate 
military authority.  The appellant has neither submitted nor 
made reference to any U.S. service department records, which 
would tend to establish that the original claimant had 
qualifying service. Thus, the Board concludes that that there 
are no outstanding records or other evidence that could 
substantiate the claim.

In essence, this is a case in which the law and not the 
evidence are dispositive, and the appeal must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under these circumstances, 
where there is no reasonable possibility that providing 
additional assistance would aid in substantiating a claim, VA 
is not required to take any further action to assist the 
claimant.  38 U.S.C.A. § 5103A(a) (West 2002).  Accordingly, 
the Board finds that the assistance and notification 
requirements of the VCAA have been satisfied to the extent 
necessary in this matter.

As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining whether or 
not the original claimant had qualifying service as a veteran 
have already been gathered, and that, under these facts, 
there is no basis in the law and regulations for providing 
the benefits the appellant seeks.

Analysis

Prior to his death in June 2003, the original claimant 
alleged that he served with the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces from August 1943 to February 1945, 
and that he later served with the New Philippine Scouts from 
August 1946 to February 1949.  

In April 2002, the original claimant submitted a Separation 
Qualification Record from the Army of the United States 
indicating service as a Philippine Scout from August 1946 to 
February 1949.  

In October 2002, the RO directed a request to the National 
Personnel Records Center, (NPRC), asking for the verification 
of the alleged service of the original claimant in the U.S. 
Army from August 1946 to February 1949.  

In response to the October 2002 request, the NPRC directed a 
certification to the RO in December 2002 that stated that it 
had conducted an extensive and thorough search of the records 
among its holdings, and was unable to locate records 
pertaining to the original claimant's service.  The NPRC 
concluded that, on the basis of the request presented, the 
records either did not exist, the NPRC does not have them, or 
that further efforts to locate them at NPRC would be futile.  

In April 2003, based upon the foregoing evidence, the 
original claimant's claim for VA disability benefits was 
denied.  The original claimant died in June 2003.  His 
daughter, D.H.P., filed a claim for VA benefits, including 
burial benefits, based upon the original claimant's alleged 
service.  D.H.P. died in December 2003 prior to the final 
adjudication of her claim.  The appellant filed the current 
claim for accrued benefits in June 2004, as the husband of 
D.H.P., and son-in-law of the original claimant.  His claim 
is also based upon the establishment of the original 
claimant's alleged service.

Under 38 U.S.C.A. § 5121(a) (West 2002), except as provided 
in sections 3329 and 3330 of title 31, periodic monetary 
benefits (other than insurance and servicemen's indemnity) 
under laws administered by the [VA] Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (hereinafter in this section and section 5122 of this 
title referred to as "accrued benefits") and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such individual, be paid to certain listed individuals, 
such as the appellant in this case, if, but only if, basic 
entitlement for VA benefits for the original claimant can be 
established.

Eligibility for VA benefits is governed by statutory and 
regulatory law that define an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).  
The law authorizes the payment of certain VA benefits to a 
veteran of a war who has the requisite service.  38 U.S.C.A. 
§§ 1502, 1521.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty. "Active duty" is defined as full- time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a)-(b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components. 
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity, burial benefits, or 
in this case, accrued benefits, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).

Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 
3.40(c), (d) (2006).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based on 
service in the Philippine Commonwealth Army.  
Parenthetically, the Board notes that in December 2001, the 
regulations contained at 38 C.F.R. §§ 3.8 and 3.9 were 
redesignated as 38 C.F.R. §§ 3.40 and 3.41, respectively.  
See 66 Fed. Reg. 66,763, 66,767 (Dec. 27, 2001).)  Those 
regulations require that an applicant prove his service in 
the Philippine Commonwealth Army (and thus his veteran 
status) with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.41(a) 
(authorizing veteran status for Philippine veterans "from the 
date certified by the Armed Forces [of the United States]"); 
38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available); § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the alleged 
veteran has qualifying service under Title 38 of the United 
States Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, the 
service department's decision on such matters is conclusive 
and binding on the VA.  see 38 C.F.R. § 3.203(c); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  If the United States 
service department refuses to verify the claimed service of 
the alleged veteran, the claimant's only recourse lies with 
the relevant service department, not the VA.  Soria, 118 F. 
3d at 749.  In short, under 38 C.F.R. §§ 3.41 and 3.203, 
claimants are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service [or in this case the service of the original claimant 
under whom accrued benefits would be derived].  Soria, 118 F. 
3d at 749.

As noted above, the appellant's claim is critically based 
upon the verification of the status of the original claimant 
as a veteran.  In this case, the RO requested verification of 
the original claimant's service.  Essentially, a negative 
certification was returned by the NPRC following search of 
the records.  As noted above, the Court has held that a 
service department determination as to whether or not an 
individual has qualifying service is binding on VA.  The 
Board acknowledges that the record contains a Separation 
Qualification Record purporting to verify the original 
claimant's service as a New Philippine Scout from 1946 to 
1949.  However, VA is not bound by such documents.

Since the service department has not certified that the 
original claimant has qualifying service, and because the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim for accrued 
benefits based upon the service of the original claimant must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).





ORDER

Basic eligibility for accrued benefits is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


